Title: From Alexander Hamilton to John Addison and Peter Van Gaasbeck, 15 June 1793
From: Hamilton, Alexander
To: Van Gaasbeck, Peter,Addison, John



Treasury DepartmentPhiladelphia June 15. 1793
Gentlemen

I received two or three days since your letter of the 30th. of May.
The Intention of Mr. Tappen to resign is not yet known to the Assistant of the Post Master General, who in his absence represents him. But you may depend, that when the event you mention shall happen, I shall take care to bring under the consideration of the Post Master General the Gentleman whom you recommend and in a manner corresponding with the decided terms in which you speak of his pretensions. With sentiments of great consideration and esteem I am
Gentlemen   Your obedient servt

A Hamilton



Peter Van Gaasbeck
}
Esquires


John Addison




